SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the United States District Court for the Southern District of New York be and it hereby is AFFIRMED.
*635Plaintiff-appellant Mark Schwartz appeals from that part of the judgment of the United States District Court for the Southern District of New York (Allen G. Schwartz, Judge), dated September 6, 2001, which dismissed one of his breach of contract claims against Defendant Appel-lee NatWest Markets, PLC. NatWest has abandoned its appeal from another part of the judgement.
The parties’ dispute on appeal centers on whether plaintiff was properly terminated for “cause” according to the terms of their employment agreement. The district court’s factual findings have not been disputed on appeal, and we agree with both the district court’s legal analysis and its application of the law to the facts. Therefore, for substantially the same reasons as set forth in the opinion below, we AFFIRM.